Citation Nr: 0420361	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 20 percent, 
for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO)  in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In November 2000, VA received the veteran's claim for 
entitlement to an increased rating for his service connected 
lumbar spine disability, evaluated as 20 percent disabling.  
In a May 2001 rating decision, the RO granted the veteran's 
claim, assigning a 20 percent disability rating, effective 
November 2000.  Dissatisfied with the percentage assigned, 
the veteran submitted a timely notice of disagreement.  The 
RO issued a statement of the case in September 2002.  

In September 2002, the rating criteria for musculoskeletal 
disorders involving the spine were revised.  The rating 
criteria were again revised in September 2003, after the 
claims folder had been transferred to the Board.  The veteran 
has not been afforded the opportunity for examination 
applying the revised criteria, nor has he been apprised of 
the change in regulations.  

Further, the most recent VA orthopedic examination was 
conducted in November 2002.  In the Board's opinion, the 
veteran should be afforded a more contemporaneous 
examination, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

The Board notes that the October 2002 correspondence 
pertaining to VCAA did not specifically mention that the 
veteran claims entitlement to an increased rating for a 
lumbar spine disability.  The RO should send the veteran a 
correspondence that specifically addresses the veteran's 
disability and claim for an increased rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claim 
for service connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide 
and which evidence the veteran is responsible for providing, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claim for entitlement to an 
increased rating for a lumbar spine 
disability.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his lumbar spine 
disability since November 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The veteran is to be afforded a VA 
orthopedic examination to determine the 
nature and extent of his lumbar spine 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All medical findings are to be 
reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's the lumbar spine disability.  
Further, the examiner should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's lumbar spine disability.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the physician 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
lumbar spine disability examined, the 
examiner should provide an assessment of 
the severity of the condition, i.e., the 
extent to which the disability interferes 
with the ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for the opinion(s) 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the veteran's 
lumbar spine disability in accordance 
with the amended provisions for spine 
disabilities, which became effective in 
September 2002 and the amended provisions 
for spine disabilities, which became 
effective in September 2003.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




